Taliaferro, J.
The plaintiff brings this action against the defendants to recover from them three hundred and sixty-four dollars and fifty cents, with interest and costs, the value, as she alleges, of the contents of a trunk containing wearing apparel, which was damaged and rendered valueless by reason of the trunk falling over, into salt-water, from a *403boat in which it was being carried from the wharf at New York on board the steam vessel, by persons employed by the managers of the vessel. The plaintiff had judgment in accordance with the prayer of her petition, and defendants have appealed.
It appears from the evidence of the second porter of the Evening Star that he assisted in receiving the passengers’ baggage on the day. the vessel left New York, and that he received one trunk belonging to Mrs. Moore.
It is further in proof that the plaintiff’s trunk fell into the water from the boat as it went from the wharf to the steamship; that it remained in the water about five minutes; that when put on board the steamship it was stowed away in the hold, and when the vessel arrived, in New Orleans the trunk was taken out, and soon after - opened; that the trunk remained in the hold of the vessel during the entire voyage; that when the trunk was opened, upon its arrival at New Orleans, the contents were found to be water soaked, .mouldy and so damaged that they were entirely worthless. The articles of clothing found in this damaged condition, were estimated by two of the witnesses called upon to examine them, to have been worth, before receiving the damage, -$364 50. Other witnesses corroborate the statements made by the two who were called upon to inspect the contents of the trunk. We think the case fully made oirf.
The trunk was received by a porter of the boat, whose business it was to take charge of the baggage of the passengers, The damage occurred while the trunk was under his charge, and the amount of loss sustained is clearly established. 1 Martin 196; 18 An. 664; Oivil Code Art. 2723;
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed, with costs in both courts,
Howell, J., recused.